Dissenting Opinion by
Mr. Justice Roberts:
I dissent on the ground that Question Number One as presented to the voters contained multiple proposi*47tions incapable of a single yes or no answer. The question, as printed on the ballot, read as follows:
“Do you approve abolishing the Registration Commission and transferring its functions to the City Commissioners; transferring the functions of the City Commissioners concerning weights and measures to the Department of Licenses and Inspection, concerning payments for prisoner’s care to the Department of Public Welfare, and concerning all other disbursements including, but not limited to, payments of jury fees, and burial of deceased veterans and their widows to the Department of Finance?”
Thus, the ballot question, although seeking a single yes or no answer, contained five distinct proposals. As framed, the question required the voters to treat matters involving not only the abolishment of the Registration Commission, but also the transfer of its functions to another governmental agency and the further transfer of certain of the functions of that agency to other city departments. Such a submission deprived the voters of an adequate opportunity to express their views on each separate proposition.
Framed in such a misleading and confusing fashion, the ballot question did not conform to the requirements of the First Class City Home Rule Act, Act of April 21, 1949, P. L. 665, §9, as amended, 53 P.S. §13109, which explicitly mandates that “all amendments to the [Philadelphia Home Rule Charter] . . . shall he separately submitted.” (Emphasis supplied.)* That Act *48was intended to secnre the voters a realistic choice by requiring that such questions be presented with a degree of specificity and clarity not here present.
I must therefore dissent.-
Mr. Chief Justice Bell joins in this dissenting opinion.

 The issue of whether the proposal as submitted constituted an amendment to the Philadelphia Home Rule Charter need not be reached, since by the 1963 amendment to the First Class City Home Rule Act, Act of August 26, 1953, P. D. 1476, §2, as amended, 53 P.S. §13132, any legislation of the City Council abolishing the Registration Commission, or respecting the powers, functions, or duties of the City Commissioners “. . . shall not be effective until approved by the electorate of the City of Philadelphia in the same manner as amendments to the Home Rule Charter ....’’ (Emphasis supplied.)